     Case: 1:18-cv-08507 Document #: 80 Filed: 02/24/21 Page 1 of 1 PageID #:554




                                               2/24/2021

Clerk, Attention: Dorothy Brown
Circuit Court of Cook County
Richard J. Daley Center
50 W Washington Street
Chicago, IL 60602

Re: Salkauskaite v. Sephora USA, Inc. et al
USDC No: 18cv8507

Circuit Court No: 2018CH14379
Dear Clerk:


A certified copy of an order entered on 2/8/2021 by the Honorable Andrea R. Wood, remanding the
above-entitled case back to the Circuit Court of Cook County, Illinois is herewith transmitted to you for
your files.



                                                         Sincerely yours,
                                                         Thomas G. Bruton, Clerk


                                                         By:     /s/ Michelle Copeland
                                                                 Deputy Clerk
